DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
The rejections over Jang, Sun, and Aizawa is overcome by amended claim 1.
The amendment to claim 1 overcomes the previous 102 rejection of claim 1 over Clevenger. See the new rejection of claim 1 below.
The applicant argues on page 12 of the response that “from the sequential processing of Figures 1 and 2 of Clevenger (see also [0028]-[0031] of Clevenger), it is seen that the asserted conductive line 104 is formed before the asserted first dielectric layer 110L and the asserted second dielectric layer 110U, whereas claim 11 recites ‘after forming the conductive line, selectively forming a second dielectric layer on the upper surface of the first dielectric layer.’ ” The examiner does not understand how the applicant is asserting that the amended claim 11 overcomes Clevenger. As the applicant notes, Clevenger FIGS. 1 and 2 discloses that layer 110 is formed after the conductive line 104 is formed. Claim 11 recites 
With respect to claim 21, the applicant argues on page 13 that “it is seen from Figure 7 of Clevenger that an upper surface of the asserted conductive line 104 is recessed from an upper surface of the asserted first dielectric layer 110, instead of being ‘level with’ as recited in claim 21. For at least the above reasons, Clevenger fails to anticipate claim 21, and claim 21 is allowable over the cited reference.” However, there are not distinctions drawn between the first and second dielectric layers that would prevent the lower portion of 110 from being the first dielectric layer and the top portion of 110 from being the second dielectric layer. This rejection is not overcome.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 14-16, and 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clevenger, US 2020/0135560.
Claim 11: Clevenger discloses
forming a conductive line (104) in a first dielectric layer (bottom of 110) over a substrate (102), an upper surface of the conductive line distal from the substrate being level with an upper surface of the first dielectric layer; 
after forming the conductive line, selectively forming a second dielectric layer (top of 110, which is formed after the bottom of 110, formed after the conductive line 104, as shown in FIGS. 1 and 2) on the upper surface of the first dielectric layer, an upper surface of the second dielectric layer extending further from the substrate than the upper surface of the conductive line; 


    PNG
    media_image1.png
    468
    776
    media_image1.png
    Greyscale

forming a third dielectric layer (111) over the second dielectric layer and the conductive line; 
forming an opening (132) in the third dielectric layer, the opening exposing a first portion of the upper surface of the conducive 
and forming a via (142) in the opening, the via being electrically coupled to the conductive line, a lower surface of the via extending along the first portion of the upper surface of the conductive line and the second portion of the upper surface of the second dielectric layer (FIG. 7).
Claim 14: the upper surface of the second dielectric layer extends further from the substrate than the upper surface of the conductive line by a distance between about 30 angstroms and about 50 angstroms ([0033]).
Claim 15: Clevenger discloses, before forming the third dielectric layer, forming a conformal etch stop layer (120) over the upper surface of the conductive line and over the upper surface of the second dielectric layer (FIG. 4).
Claim 16: the opening in the third dielectric layer comprises: performing a dry etch process (RIE) to form a first opening in the third dielectric layer, the first opening exposing a portion of the conformal etch stop layer; and performing a wet etch process to remove the exposed portion of the conformal etch stop layer. Clevenger discloses at [0036] that “The trenches 131 and 132 are defined using, for example, lithography, RIE 
Claim 21: Clevenger discloses
forming a first dielectric layer (bottom of 110) over a substrate (102); 
forming a conductive line (104) in the first dielectric layer, wherein an upper surface of the conductive line distal from the substrate is level with an upper surface of the first dielectric layer; 
a conductive line in the dielectric layer is formed after the process of Clevenger FIGS. 1 and 2.
after forming the conductive line, selectively forming a second dielectric layer over the first dielectric layer;

    PNG
    media_image1.png
    468
    776
    media_image1.png
    Greyscale

The top portion is deposited after the lower portion of layer 110.
forming a third dielectric layer (111) over the second dielectric layer and the conductive line; 
and forming a via (142) in the third dielectric layer and electrically coupled to the conductive line, 
wherein the via has opposing sidewalls and a bottom surface between the opposing sidewalls, 
wherein a first portion of the bottom surface of the via extends along an upper surface of the conductive line, and a second portion of 

    PNG
    media_image2.png
    459
    718
    media_image2.png
    Greyscale

Claim 23: Clevenger discloses forming a third dielectric layer between the first dielectric layer and the second dielectric layer, wherein the second portion of the bottom surface of the via is formed to extend along an upper surface of the second dielectric layer distal from the substrate:

    PNG
    media_image1.png
    468
    776
    media_image1.png
    Greyscale

Claim 24: Clevenger discloses forming an etch stop layer (120) between the third dielectric layer and the second dielectric layer (FIG. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger in view of Wu, US 2017/0178954.
Claim 1: Clevenger discloses
forming a conductive line (104) over a substrate (102); 
forming an etch stop layer (ESL) (120) over the conductive line, the ESL extending continuously along an upper surface of the conductive line and along an upper surface of a first dielectric layer (110) adjacent to the conductive line, wherein a first lower surface of the ESL contacts the upper surface of the conductive line, and a second lower surface of the ESL contacts the upper surface of the first dielectric layer, the first lower surface being closer to the substrate than the second lower surface (FIG. 7); 
forming a conformal protection layer over the ESL, wherein the conformal protection layer and the ESL are formed of different materials;
forming a second dielectric layer (111) over the conformal protection layer; 
forming an opening (132) in the second dielectric layer, the opening exposing a first portion of the ESL disposed on the conductive line, exposing a second portion of the ESL disposed along a first sidewall of the first dielectric layer, and exposing a third portion of the ESL disposed on the upper surface of the first dielectric 
removing the first portion of the ESL to expose the conductive line and removing the second portion and the third portion of the ESL to expose the first sidewall and the upper surface of the first dielectric layer (FIG. 6); 
and filling the opening with an electrically conductive material (142) to form a via.
Clevenger does not disclose forming a conformal protection layer over the ESL. However, this was known in the art. See Wu, which discloses: 
forming a conformal protection layer (140) over the ESL (130), wherein the conformal protection layer and the ESL are formed of different materials ([0016]); 
forming a second dielectric layer (150) over the conformal protection layer; 
forming an opening (152) in the second dielectric layer and in the conformal protection layer, the opening exposing a first portion of the ESL disposed on the conductive line (FIG. 1E; as layer 140 is 
and filling the opening with an electrically conductive material to form a via (FIG. 1F).
Thus the claimed conformal protection layer is a known layer for a known process for forming such via structures. It would have been obvious to have used layers 130 and 140 in the process of Clevenger as a known process used for a known purpose.
In using these layers in Clevenger, because Clevenger discloses a two level ESL (120) with a sidewall (FIG. 5), when the protection layer 140 of Clevenger in view of Wu is removed, it would expose a second portion of the ESL disposed along a first sidewall of the first dielectric layer, and expose a third portion of the ESL disposed on the upper surface of the first dielectric layer, wherein the first sidewall of the first dielectric layer is disposed beyond lateral extents of the conductive line, wherein the second portion of the ESL connects the first portion and the third portion of the ESL.
Claim 2: Clevenger discloses forming the conductive line comprising forming the conductive line in the first dielectric layer such that the 
Claim 3: recessing the upper surface of the conductive line comprises performing a wet etch that is selective to the conductive line ([0033]).
Claim 6: Wu discloses forming a barrier layer lining (180 a bottom and sidewalls of the opening; and filling the opening with a metal material (190). In Clevenger in view of Wu, the barrier layer would extend along and contact the conductive line and the upper surface of the first dielectric layer (see Clevenger FIG. 6). Barrier layers were very common for vias and contacts, and it would have been obvious to have used one in Clevenger to prevent metal diffusion (Wu at [0029]). 
Claim 8: Clevenger discloses forming the conductive line comprising forming the conductive line in a third dielectric layer (bottom of 110) such that the conductive line and the third dielectric layer have a same level upper surface distal from the substrate, wherein forming the etch stop layer comprises: after forming the conductive line, selectively forming the first 

    PNG
    media_image3.png
    468
    776
    media_image3.png
    Greyscale

Claim 10: a distance between the first lower surface of the ESL and the second lower surface of the ESL is between about 30 angstroms and about 50 angstroms ([0033]).
Claim 26: the conformal protection layer is formed of a hydrophobic dielectric material (ODC, Wu at [0018]; see the present specification at [0025]).
Claim 27: the ESL is formed of aluminum oxide, and the conformal protection layer is formed of oxygen doped carbide (Wu at [0017]-[0018]). Note that ESL layer 130 of Wu can be aluminum oxynitride, which is a mixture of aluminum oxide and aluminum nitride, which falls within the scope of “formed of aluminum oxide”. 
Claim 25: Clevenger in view of Wu discloses forming a conformal protection layer (140) between the etch stop layer and the third dielectric layer, wherein the conformal protection layer is formed of a hydrophobic dielectric material (ODC, Wu at [0018]; see the present specification at [0025]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clevenger in view of Wu and Lee, US 2006/0022328.
Claim 4: Clevenger at [0033] discloses a wet etch for the claimed etch of the conductive line, but does not disclose the type of wet etch. The claimed ammonium hydroxide etch is a well-known etch for copper. See e.g. Lee at [0035]. (Note that ammonium oxide etch is an alkaline etch; the examiner assumes that “a wet chemistry including, for example, alanine” disclosed by Clevenger is a typographical error for alkaline.) It would have .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Clevenger in view of Tung, US 2016/0240428. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Clevenger in view of Wu and Tung. Clevenger at [0035] also discloses the deposition methods using precursors, but does not disclose the claimed precursors. However, it was well known to use a first precursor comprising silicon and a second precursor comprising oxygen. See e.g. Tung at [0042]). It would have been obvious to have used a known and commonly applied set of precursors to deposit the silicon oxide. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Clevenger in view of Han, US 2020/0105664. Clevenger does not disclose, that the first dielectric layer and the second dielectric layer are formed of different materials. However, this is disclosed by Han. See Han FIG. 4, after forming the conductive line 155, selectively forming a second dielectric layer 210 on the upper surface of the first dielectric layer 110, an upper surface of the second dielectric layer extending further from the substrate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER BRADFORD/           Primary Examiner, Art Unit 2897